Citation Nr: 0918455	
Decision Date: 05/15/09    Archive Date: 05/21/09

DOCKET NO.  98-11 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a disorder 
characterized by seizures and blackouts.

2.  Entitlement to an initial disability rating in excess of 
50 percent disabling for posttraumatic stress disorder (PTSD) 
for the period from December 27, 1996 to January 4, 1998, and 
from March 1, 1998 to May 23, 2000.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1967 to June 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1997 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which, inter alia, denied the Veteran's 
claim seeking entitlement to service connection for blackouts 
and a possible seizure disorder; and from an April 1998 
rating decision which, inter alia, granted service connection 
for PTSD and assigned ratings of 30 percent disabling for the 
period from December 27, 1996 to January 4, 1998, 100 percent 
disabling for the period from January 5, 1998 to February 28, 
1998, and 30 percent disabling as of March 1, 1998.  In a 
November 2000 supplemental statement of the case, the RO 
increased the Veteran's rating for PTSD to 50 percent 
disabling for the period from December 27, 1996 to January 4, 
1998, and as of March 1, 1998.  In a March 2003 rating 
decision, the RO increased the Veteran's rating for PTSD to 
70 percent disabling as of October 15, 2002.  In April 2004, 
the Board increased the Veteran's rating for PTSD to 100 
percent disabling as of May 24, 2000, and remanded the issue 
of entitlement to a higher initial evaluation for PTSD for 
the period prior to May 24, 2000 (presumably excluding the 
period from January 5, 1998 to February 28, 1998, for which 
the Veteran is already assigned a temporary total rating of 
100 percent disabling).  Thus, the Veteran's PTSD is 
currently rated as 50 percent disabling for the period from 
December 27, 1996 to January 4, 1998; 100 percent disabling 
for the period from January 5, 1998 to February 28, 1998; 50 
percent disabling for the period from March 1, 1998 to May 
23, 2000; and 100 percent as of May 24, 2000.

The Board notes that, in written notices filed with the Board 
by both the Veteran and his representative in December 2007, 
the Veteran withdrew his claim for service connection for 
arthritis of the left toe.  As this issue has been withdrawn 
by the Veteran, it is no longer before the Board for 
appellate review.

In April 2004, the Board remanded this case for additional 
development.  The case has now been returned to the Board for 
further appellate consideration.


FINDINGS OF FACT

1.  The Veteran's claimed disorder characterized by seizures 
and blackouts manifested more than one year following his 
discharge from service and is not shown to have been incurred 
in service.

2.  For the period from December 27, 1996 to January 4, 1998, 
and from March 1, 1998 to May 23, 2000, the Veteran's PTSD 
was characterized by occupational and social impairment with 
reduced reliability and productivity due to such symptoms 
fatigue, lack of motivation, anxiety, very low ego strength, 
considerable depression, considerable sociopathy and 
psychopathy and social isolation with Global Assessment of 
Functioning (GAF) scores ranging from 50 to 70, but generally 
around 50.

3.  For the period from December 27, 1996 to January 4, 1998, 
and from March 1, 1998 to May 23, 2000, the Veteran's PTSD 
was not characterized by occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.




CONCLUSIONS OF LAW

1.  A disorder characterized by seizures and blackouts was 
not incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1101, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2008).

2.  The criteria for an initial disability rating in excess 
of 50 percent for PTSD for the period from December 27, 1996 
to January 4, 1998, and from March 1, 1998 to May 23, 2000, 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 4.3, 
4.7, 4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  See 38 C.F.R.§ 3.159(b)(1).  
Such notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  For claims pending before VA on or after May 30, 
2008, 38 C.F.R. § 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  See 73 FR 23353 (Apr. 30, 2008).

VA provided the Veteran with letters dated June 2003 and 
April 2004, before the November 2003 supplemental statement 
of the case and the September 2007 supplemental statement of 
the case, respectively, which satisfied VA's duty to notify 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, because 
they informed the Veteran of what evidence was needed to 
establish his claim for a higher initial disability rating 
and service connection, respectively; what VA would do and 
had done; and what evidence he should provide.  The June 2003 
and April 2004 letters also informed the Veteran that it was 
his responsibility to help VA obtain medical evidence or 
other non-government records necessary to support his claim.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  Also in 
Dingess, the Court held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering 38 U.S.C. § 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  See also Hartman v. 
Nicholson, 483 F.3d 1311, 1314-1315 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112, 116-117 (2007).  Here, the RO 
granted service connection for the Veteran's PTSD in its 
April 1998 rating decision prior to the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  However, following the issuance of the April 2004 
letter, a supplemental statement of the case was issued in 
March 2009.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  With respect 
to VA's duty to assist, the RO obtained, or made reasonable 
attempts to obtain, all relevant evidence identified by the 
Veteran regarding the issues addressed in this decision.  The 
Veteran's service treatment records, VA treatment records, 
and available private treatment records have been obtained.  
Moreover, the Veteran was provided with VA examinations 
regarding his disorder characterized by seizures and 
blackouts in May 1997, May 2000, November 2006, and May 2008.  
The Veteran was also provided with VA examinations regarding 
his PTSD in May 1997 and May 2000.  Thus, the Board considers 
VA's duty to assist satisfied.  Accordingly, the Board finds 
that no further assistance to the Veteran in acquiring 
evidence is required by statute.  38 U.S.C.A. § 5103A.

Analysis

Entitlement to Service Connection for a Disorder 
Characterized by Seizures and Blackouts

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1110; 38 
C.F.R. §§ 3.1(k), 3.303(a).  In order to prevail in a claim 
for service connection there must be medical evidence of a 
current disability as established by a medical diagnosis; 
incurrence or aggravation of a disease or injury in service, 
established by lay or medical evidence; and a nexus between 
the in-service injury or disease and the current disability, 
established by medical evidence.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Further, if a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b).

For the showing of chronic disease in service, (or within a 
presumptive period per § 3.307), there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  Id.  Medical nexus evidence 
demonstrating an etiological link is not necessary to prove 
service connection when evidence, regardless of its date, 
shows that a Veteran had a chronic condition in service, or 
during an applicable presumptive period, and that he still 
has the same chronic condition.  Groves v. Peake, 524 F.3d 
1306, 1309-1310 (2008).  See also 38 C.F.R. §§ 3.303(b), 
3.307(a)(3), 3.309(a).

The Veteran contends that he is entitled to service 
connection for his disorder characterized by seizures and 
blackouts.  In his December 1996 claim, the Veteran stated 
that he was experiencing shakes and blackout spells which 
were affecting his ability to work.

In April 1997, the Veteran's younger sister wrote a letter to 
VA in which she stated that, after his return from Vietnam, 
she has "seen [the Veteran] blackout or pass out and wake up 
swinging or hiding in a corner.  He has never talked about 
the war but has often thought we [his family members] were 
the enemy."

In May 1997, the Veteran's mother, herself a Veteran of World 
War II, wrote that the Veteran has been "subject to dizzy 
spells when he can't function properly but does not lose 
consciousness, [and] he has black outs when he doesn't recall 
anything."

The Veteran's service treatment records show no medical 
diagnosis of any disorder characterized by seizures and 
blackouts.  In his December 1966 enlistment examination, the 
Veteran indicated that he currently had, or had in the past, 
"dizziness or fainting spells."  However, he indicated that 
he did not have, and had never had, either "epilepsy or 
fits," or "periods of unconsciousness."  The clinician 
noted that the Veteran had mild dizziness, and, on 
evaluation, found the Veteran to be neurologically normal.  
In his May 1969 separation examination, the clinician again 
found no evidence of any disorder characterized by seizures 
and blackouts, and again found the Veteran to be 
neurologically normal.

The Veteran has numerous treatment records for seizures and 
blackouts from August 1981 through February 2009, which the 
Board has considered.  In August 1981, the Veteran sought 
treatment from a private clinician for passing out.  The 
clinician noted that the Veteran reported that "he was 
drinking beer all day yesterday and then drank whiskey on top 
of the beer last night."  The following day, the Veteran 
arose from a sitting position, blacked out, and struck his 
head upon falling to the floor.  He awakened very quickly 
thereafter.  The clinician did not diagnose any seizures, and 
suggested that the Veteran get rest and push fluids.

In September 1987, the Veteran described a possible syncopal 
(fainting) episode in which he was unconscious for about 
half-a-minute; the Veteran noted that he was a heavy to 
moderate drinker, and had consumed a six-pack of beer 
yesterday, and slightly more the day before yesterday.  The 
Veteran further stated that he had had a syncopal episode 
with a mild gastrointestinal (GI) bleed and a possible 
alcohol-related seizure in 1984.  The clinician diagnosed the 
Veteran with having a syncopal episode, and ruled out (R/O) 
convulsive disorder.

In March 1997, the Veteran reported having had "blackout 
spells" since 1968 to a VA clinician.  The clinician noted 
that the Veteran had documented and witnessed grand mal 
seizures in 1983 and 1995, but that he had had no document 
seizures in the past two years.  On examination, the 
clinician performed electrocardiogram (EKG) and computed 
tomography (CT) scans, which were both within normal limits.  
The clinician opined that he "did not feel that [the 
Veteran's] seizure history justified the use of anti-seizure 
medication.  Because of the absence of findings, and no 
recent loss of consciousness since 1995, the patient was 
released on no medications."

In May 1997, the Veteran was provided with a VA examination.  
The examiner noted that the Veteran had a CT scan of his head 
in March 1997, which was found to be within normal limits.  
The examiner also noted that one previous clinician had found 
that the Veteran had a "long history of untreated or 
undiagnosed blackouts.  Strong suspicion of seizure 
disorder."  However, he also noted that another previous 
clinician had ruled out seizure disorder.  The examiner found 
that the Veteran had "spells," and opined that these spells 
were unrelated to malaria.  The examiner also ruled out 
seizure disorder.

In March 1998, the Veteran again sought VA treatment for a 
disorder characterized by seizures and blackouts.  The 
Veteran stated that he had fallen off of a stump and lost 
consciousness while working as a logger in the mid-1960s.  He 
further reported that he had been struck on the head in 
Vietnam in the mid-1970s, and had momentarily lost 
consciousness.  Additionally, he reported that in 1983 he 
became unresponsive, shaky, and confused for about one 
minute.  Since then, the Veteran reported, he has had 
multiple episodes consisting of hearing a human voice 
humming, getting closer and closer, and gradually obscuring 
his hearing, at which time his vision becomes distorted, he 
becomes unable to speak, and his head shakes.  These episodes 
last 15 to 30 seconds, and the auditory onset lasts 30 
seconds to one minute.  The Veteran reported one such episode 
in 1995, which was accompanied by his arms and legs going 
into tonic extension for 15 to 20 seconds, with confusion and 
disorientation afterwards lasting for another 15 minutes.  
The Veteran reported that he has "smaller" episodes at 
least once a month.  On examination, the Veteran's neurologic 
status was within normal limits.  The examiner found that 
"these episodes sound like classical complex partial 
seizures with rare secondary generalization."  However, he 
also noted that the Veteran had a CT scan "two years ago" 
which was normal.  An electroencephalogram (EEG) associated 
with this appointment was normal, and the VA clinician found 
no epileptiform discharges or lateralized abnormalities.  The 
VA clinician noted that, if epilepsy was a clinical 
consideration, a sleep recording could be of value.  Also in 
March 1998, a VA clinician diagnosed the Veteran with 
probable petit mal seizure disorder.

In June 1998, the Veteran reported having better seizure 
control, but also drowsiness, since beginning his anti-
seizure medication.  The VA clinician recommended continuing 
the anti-seizure medication.

In November 1998, the Veteran reported having better seizure 
control and having less strong seizures, but also fatigue, 
while on anti-seizure medication.  The VA clinician noted 
that the Veteran's frequency of seizures remained at a rate 
of one every 3 to 4 months, and opined that "it is not clear 
whether he is just trying to please his health care providers 
by reporting improvement" in his seizures.  The VA clinician 
also opined that "I am not at all convinced that the [anti-
seizure medication] Tegretol has had any significant 
effect."  The clinician switched the Veteran's anti-seizure 
medication to Neurontin.

In March 1999, the Veteran told a VA clinician that his 
seizures and loss-of-consciousness events were under control.  
The Veteran remained on Neurontin.

In July 1999, the Veteran reported that he has had no further 
episodes or seizures while taking Neurontin.  The Veteran's 
neurological examination was normal.

In March 2000, the Veteran told a VA clinician that he had 
had no seizure activity since July 1999.  The clinician found 
that the Veteran had symptomatic localization-related 
epilepsy, and that he was seizure-free on Neurontin 
monotherapy.

The Veteran was provided a second VA examination in May 2000.  
The examiner reviewed the claims file.  The examiner noted 
that the Veteran reported having "episodes highly suggestive 
of simple or complex partial seizures since 1969."  He 
further noted that the Veteran was started with medical 
treatment for presumptive petit mal seizures at a VA medical 
center in December 1998.  The VA examiner found that the 
Veteran was "quite credible" in describing "mirages" or 
hallucinations of his service in Vietnam, which last up to 
one minute.  The examiner opined that "it is possible that 
the Veteran's somewhat unusual hallucinatory phenomenon may 
represent a blend of partial seizure together with heavily 
imprinted materials from his military experience."  The 
examiner noted the issue of absence or partial seizures, 
"not as yet exhaustively characterized by [a] neurologist."  
The examiner stated that a "formal diagnosis awaits 
delineation by neurological specialists."

In November 2000, the Veteran reported that he had had no 
seizure activity since his last visit to the VA clinic, and 
that he remained on his anti-seizure medication.

In December 2000, a VA clinician found that the Veteran's 
seizures were well-controlled with his anti-seizure 
medication, and agreed with his use of the anti-seizure 
medication.

In February 2001, the Veteran told a VA clinician that he had 
a history of "spells" since 1969.  The clinician noted that 
the Veteran had an independently observed possible grand mal 
seizure, or other disorder.

In October 2001, the Veteran was evaluated by a VA clinician 
for his claimed seizure disorder.  The Veteran reported that 
he has had seizure-like episodes since 1984, and a more 
prominent episode in 1995.  The VA clinician characterized 
the Veteran's symptoms as two distinct episode types: one, 
dizziness and auditory hallucinations apparently provoked by 
stress; and two, a tonic-clonic seizure observed by his son-
in-law, an emergency medical technician (EMT), in 1995, after 
"an extreme use of hard liqueur."  The first episode type 
occurs monthly, and the second episode type occurred only 
once, in 1995.  The Veteran reported having been struck on 
the head while working as a logger in the 1960s, and having a 
concussive (but not consciousness-losing) episode while 
coming out of a helicopter during his service in Vietnam.  
The VA clinician noted both events, and stated that the 
Veteran's "seizure risk factor is notable for a head trauma 
when he was working as a logger in the 1960s."  The VA 
clinician noted that the Veteran had a normal CT scan of the 
head in 1997, and normal EEGs in May 1997 and April 1999.  
The VA clinician found that "the main diagnostic concern is 
whether all of these recurrent episodes represent partial 
seizures (all of the recent ones would be considered simple 
partial seizures) versus another manifestation of his PTSD."  
He noted that another VA doctor "has been quite convinced in 
the past that these represent complex partial seizures."  
The VA clinician concluded that, because the Veteran "has 
shown a favorable response to the [anti-seizure medication] 
neurontin," further neurological testing is not indicated.

In June 2006, the Veteran again sought VA treatment for a 
disorder characterized by seizures and blackouts.  The 
Veteran reported continuing dizziness, lasting about 30 
seconds, which was exacerbated by standing and alleviated by 
sitting and drinking water.  The clinician noted that the 
Veteran had a magnetic resonance imaging (MRI) which revealed 
a 1mm left cerebral peduncle tumor which was partially solid 
and partially cystic, which was thought to be benign and 
stable as of April 2005.  The clinician noted that the 
Veteran had normal EEG tests in April 1997, May 1997, and 
April 1999, and that the Veteran had declared himself to be 
free of seizures in September 2005.

 In November 2006, the Veteran was provided with a third VA 
examination.  The Veteran stated that he had to make may 
jumps from a moving helicopter during his service in Vietnam, 
and he often would bump his head, as well as other parts of 
his body.  The Veteran stated that he has never had seizures 
or syncopal episodes, but that he sometimes has dizzy spells.  
The VA examiner noted the Veteran's MRI showing a brain tumor 
of the cerebral peduncle.  The VA examiner diagnosed the 
Veteran with tension-type headaches and an unspecified brain 
tumor.  He opined that the tension headaches are unrelated to 
the Veteran's in-service malaria, but that "they certainly 
may be related to his service connected PTSD."  The VA 
examiner did not diagnose the Veteran with a disorder 
characterized by seizures and blackouts.

In May 2008, the Veteran was provided with a fourth VA 
examination.  The VA examiner utilized the claims file.  The 
Veteran stated that he has had headaches since 1967, a 
seizure problem since 1985, vertigo since 1993, and a brain 
tumor since 2003.  The Veteran stated that he had two 
injuries from high jumps from helicopters while wearing a 
heavy pack during his service in Vietnam, in which he lost 
his helmet and had momentary unconsciousness.  In one 
incident, he rolled down a hill.  In one incident, he states 
that he was bleeding from his ears and nose.  He states that 
he was not treated for these injuries because he was in the 
field at the time; the VA examiner found that "there are no 
medical service notes to support this."  The VA examiner 
found that the Veteran "does not describe [his seizure 
history] well at all but fortunately a neurologic evaluation 
[in March 1998] elicited a much better history than I can."  
The VA examiner noted that the March 1998 report "states 
that in approximately the mid 1960s while working as a logger 
(I think that what it is meant to say is the mid 1980s) the 
Veteran was sitting on a stump and...he fell off the stump and 
lost consciousness for about 30 seconds.  He awakened, aware 
that he had hit his head....A history was elicited that in the 
mid 1960[s] while in Vietnam he had struck his head and 
momentarily lost consciousness.  Following that first episode 
he had another witnessed episode where he became 
unresponsive, shaking and confused....Following that he had 
multiple episodes."  The VA examiner diagnosed the Veteran 
with complex partial seizure disorder, controlled well with 
an anticonvulsant; migraine headaches; a possible benign 
brain tumor; a cognitive disorder; depression; and PTSD.  The 
VA examiner opined that the Veteran "may have had head 
injury, by description; if he was bleeding from the ears it 
suggests that he had a basal skull fracture.  I find it 
difficult to say without mere conjecture that the seizure 
disorder would have been related to that but it is a 
possibility."  The VA examiner also opined that while brain 
tumors can cause seizures, "if he does have one it is not in 
a position likely to do so."  Finally, the VA examiner 
opined that "neurologically, from a physical standpoint, the 
Veteran appears to be fairly sound and there have never been 
any notable neurologic deficits noted on physicals so far."

In a February 2009 addendum to the Veteran's May 2008 VA 
examination, the VA examiner noted that the etiology of the 
Veteran's partial complex seizures is idiopathic (unknown).  
He notes that "trauma can cause seizures of various [types] 
and posttraumatic epilepsy is likely to develop if the dura 
[matter] was penetrated[,] and [posttraumatic epilepsy] 
generally becomes manifest within two years following an 
injury.  This Veteran's symptoms were not manifest at the 
time of his military service.  In addition to that, although 
he claims having a head injury [in service], it was never 
documented medically.  Seizure disorder then did not begin in 
the service.  It is definitely not related to malaria in this 
case, nor was it caused or aggravated by posttraumatic stress 
disorder [PTSD]."  The VA examiner then explained that the 
Veteran's PTSD symptoms cannot be interpreted as seizure 
manifestations.  Finally, the VA examiner stated that "I can 
best summarize the onset of [the Veteran's] seizure disorder 
as no sooner than the mid 1980s at which time he fell off a 
stump...and was briefly unconscious for about 30 seconds.  This 
in itself could have been a seizure, but was more likely 
related to heat exhaustion.  Soon after, however, he began 
having episodes witnessed wherein he became unresponsive, 
shaking, and confused."  The VA examiner noted the Veteran's 
episodes in the late 1980s and early 1990s, as well as his 
major episode in 1995.  The examiner noted that the Veteran's 
"EEG was read as entirely normal, but statistics state that 
10% of persons with epilepsy can have normal EEGs."  The VA 
examiner concluded that "in essence then, the Veteran had 
the onset of his complex partial seizures at the earliest in 
the mid 1980s, 20 years after his Vietnam service."

The Board does not necessarily adopt the May 2008/February 
2009 VA examiner's supposition that the March 1998 VA 
clinician erred in recording that the Veteran fell off a 
stump and lost consciousness while working as a logger in the 
1960s, because the May 2008/February 2009 VA examiner's basis 
for concluding that this event actually occurred in the 1980s 
is unspecified.  Nevertheless, the Board finds that the VA 
examiner's medical conclusion remains valid because, 
notwithstanding the Veteran's statement in his December 1966 
enlistment examination that he had had "dizziness or 
fainting spells," and the enlistment examiner's finding of 
mild dizziness but neurological normalcy upon entering 
service, the first documented medical evidence of a blackout 
is dated August 1981, and the first documented medical 
diagnosis of a (probable) seizure is dated March 1998.

Competent medical evidence includes statements from a person 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  38 C.F.R. § 
3.159(a)(1).  Because the VA examiner is so qualified, his 
medical opinion constitutes competent medical evidence.

The lack of any objective evidence of complaints, symptoms, 
or findings of a disability for many years-here, 22 years-
after the period of active duty is itself evidence which 
tends to show that the Veteran's claimed disorder 
characterized by seizures and blackouts did not first 
manifest during active duty.  38 C.F.R. 
§ 3.303(b); Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).

As noted above, the Veteran and his sister believe that his 
claimed disorder characterized by seizures and blackouts is 
related to his time in service.  However, as laypersons with 
no apparent medical expertise or training, the Veteran and 
his sister are not competent to comment on the etiology of a 
medical disorder.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

The preponderance of the evidence is against the award of 
service connection for the Veteran's claimed disorder 
characterized by seizures and blackouts; it follows that the 
benefit of the doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  As such, the 
Veteran's claim is denied.



Entitlement to a Higher Initial Disability Rating for PTSD

The record before the Board contains service treatment 
records and post-service medical records, which will be 
addressed as pertinent.  Dela Cruz v. Principi, 15 Vet. App. 
143, 148-49 (2001) (a discussion of all evidence by the Board 
is not required when the Board has supported its decision 
with thorough reasons and bases regarding the relevant 
evidence.)

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2008).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2008).  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for 
an original or an increased rating remains in controversy 
when less than the maximum available benefit is awarded).  
Reasonable doubt as to the degree of disability will be 
resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2008).

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2008).  Therefore, the Board has considered 
the potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the Veteran, as well as the entire history of the 
Veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

Since the present appeal arises from an initial rating 
decision, which established service connection and assigned 
the initial disability rating, it is not the present level of 
disability which is of primary importance; the entire period 
is to be considered to ensure that consideration is given to 
the possibility of separate ratings for separate periods of 
time based on the facts found.  See Fenderson, supra.

Evaluation of a disability includes consideration of the 
Veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional 
abilities.  38 C.F.R. § 4.10.

PTSD is rated under the "General Rating Formula for Mental 
Disorders," Diagnostic Code 9411.  38 C.F.R. § 4.130 (2008).  
These criteria contemplate that a 50 percent evaluation is 
assigned for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent evaluation is assigned for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.

The GAF is a scale reflecting the "psychological, social, and 
occupational functioning in a hypothetical continuum of 
mental health-illness."  DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS, FOURTH ED, American Psychiatric Association 
(1994) (DSM-IV), p.32; 38 C.F.R. §§ 4.125(a), 4.130 (2008).  
GAF scores of 61 to 70 are indicative of some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, with some meaningful 
interpersonal relationships. Scores of 51-60 involve moderate 
symptoms, such as flat affect and circumstantial speech, 
occasional panic attacks, or moderate difficulty in social or 
occupational functioning (e.g., few friends or conflicts with 
peers or co-workers.) Scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job). Id.  Scores ranging from 31 to 40 
reflect some impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure, or irrelevant) 
or major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood, (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up younger children, is 
defiant at home, and is failing at school).  Id.  Scores of 
21-30 indicate that behavior is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment (e.g., sometimes incoherent, acts 
grossly inappropriately, suicidal preoccupation) or inability 
to function in almost all areas (e.g., stays in bed all day; 
no job, home, or friends).

According to the applicable rating criteria, when evaluating 
a mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
Veteran's capacity for adjustment during periods of remission 
must be considered.  In addition, the evaluation must be 
based on all the evidence of record that bears on 
occupational and social impairment, rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination. Further, when evaluating the level 
of disability from a mental disorder, the extent of social 
impairment is considered, but the rating cannot be assigned 
solely on the basis of social impairment.  38 C.F.R. § 4.126 
(2008); Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Veteran contends that he is entitled to an initial 
disability rating in excess of 50 percent disabling for PTSD 
for the period from December 27, 1996 to January 4, 1998, and 
from March 1, 1998 to May 23, 2000.  In his December 1996 
claim, the Veteran stated that he has PTSD, including such 
symptoms as increasingly severe nightmares and uncontrollable 
shaking.  In his May 1997 stressor statement, the Veteran 
noted that, since his return from Vietnam, he gets up in the 
middle of the night to check the perimeter of his home for 
attackers.  He notes that since his return from Vietnam, he 
has been avoiding people, drinking "to drown my sorrows," 
and reacting to the sounds of loud sirens by hitting the 
floor and looking "for a place to hide because of incoming 
fire."

The account of the Veteran's medical history regarding his 
PTSD was described in detail in an April 2004 decision and 
remand and is hereby incorporated by reference.  The RO 
granted service connection for PTSD in an April 1998 rating 
decision based on the evidence then of record, which included 
service medical and personnel records, lay statements, April 
and May 1997 VA examination reports, and VA treatment 
records.

Service treatment records and separation documents show that 
the Veteran served on active duty in South Vietnam with 
Company M, 3rd Battalion, 27th Marines, 5th Marine Division 
as a rifleman, military occupational specialty 0311. He was 
wounded as a result of hostile action in an attack at Quang 
Tri Province, receiving shell fragment wounds to his hand. He 
is service connected for the residuals, and received the 
Purple Heart and Combat Action Ribbon, as well as other 
awards and decorations for his service.

Lay statements, submitted by the Veteran's mother and sister 
and received in May 1997, testify to the change in the 
Veteran's personality following his service in Vietnam.  The 
Veteran's mother testified that the veteran was always a 
quiet person, but still had many friends and was a happy 
person prior to his service. After, he became even more quiet 
and isolative.  Although he returned to work where he had 
been employed before his active service, old friends had 
difficulty talking to him. He kept to himself, was cautious 
and would look over his shoulder frequently.  He would react 
violently if startled-unconsciously striking back or hitting 
the deck. He was unhappy, distrustful, and grouchy.  The 
Veteran's sister testified that she observed him to black out 
or pass out and wake up swinging or hiding in a corner. She 
stated that the Veteran seemed to be more and more depressed 
as time passed.

While April and May 1997 VA examination reports did not 
initially diagnose PTSD, VA treatment records-including a 
period of inpatient observation in December 1997 and 
hospitalization for treatment in January to February 1998-
reflect that the Veteran is diagnosed with PTSD related to 
his military experiences.

In April 1997, the Veteran underwent examination for mental 
disorders.  The report reflects subjective complaints of 
intrusive dreams 2 times a week with headaches after dreams 
that are particularly distressing, restless sleep of 4 - 6 
hours on a good night, and nightsweats; stable mood but short 
temper and willingness to retaliate if provoked; avoidance of 
people to eliminate possible confrontation, of groups of 
people, confusion, and chaos; isolation; flashbacks; hyper 
vigilance, particularly around Asian people; hyper alertness; 
and exaggerated startle response.  The Veteran reported no 
difficulty in organizing or completing a task, and stated he 
was able to remember things he felt were important.  The 
examiner observed the Veteran to be alert, oriented, 
cooperative, and pleasant.  He made good eye contact, but had 
some difficulty remembering the sequence of events and 
operations as they took place in Vietnam.  Concerning social 
and industrial history, the Veteran reported he was married 
in 1986 to a woman who already had 3 children.  The youngest 
was 15 at the time and is the only child to have lived with 
them.  The children now all live away from home but maintain 
close contact with the parents.  The Veteran reported that he 
and his wife would occasionally go to a local bar or have a 
couple over, but that social functions were essentially very 
limited.  They live in a small town, and business is 
conducted in a larger nearby city.  The Veteran prefers to 
allow his wife to handle their affairs, and he avoids people.  
He reported that he and his wife use few words to communicate 
and do not converse at great length.  In terms of employment, 
the veteran reported returning to his work as a chainsaw 
operator and heavy equipment operator with a lumber company 
after his discharge from active service.  He remained 
employed there until 1989, when the company was disbanded.  
The Veteran took seasonal work with the Park Service and was 
permanently hired in 1991.  He reported he is currently a 
crew leader supervising 5 people, who all work independently.  
The Veteran reported he keeps to himself on the job.  The 
examiner noted he did not have the claims file for review, 
and made no diagnoses.

In May 1997, the Veteran underwent examination specifically 
for PTSD.  The examiner noted he reviewed the claims file and 
the results of psychological testing which had been 
previously accomplished.  The Veteran reported additional 
symptoms of paranoia, and of occasional onset insomnia for 
which he drinks beer, but denied isolating and stated he did 
not limit his activities because of his Vietnam experiences.  
Rather, he stated he liked to hunt and fish and continued to 
do so with 2 to 3 of his friends.  And he and his wife 
visited the local tavern a couple of times weekly where they 
would play darts, maintain social contact, and keep caught up 
with the community.  He reported that he preferred to avoid 
Asiatics, however, as they triggered memories and anger.  He 
also stated he sleeps with a weapon, waking easily and with 
night sweats, at which time he will check the perimeter.  
However, the reason he gave for doing so was to check if 
anyone was stealing gas from his truck.

On mental status examination, the examiner observed the 
Veteran to present as well-dressed and groomed appropriately.  
He was oriented to time, place, person, and objects and his 
affect was within normal limits and appropriate to the 
subject at hand.  He sat comfortably in the interview, was 
cooperative, and offered information freely.  Word choice was 
good, and eye contact was appropriate. Stream of 
consciousness was consistent and without incongruity between 
thinking and behaviors.  There was no evidence of a thought 
disorder, and no psychomotor agitation or retardation was 
found.  Clinical psychological tests showed a fairly low 
literacy level. Results from the Minnesota Multi-Phasic 
Personality Inventory (MMPI) and PTSD Scale did not appear to 
be valid, perhaps, the examiner opined, due to the veteran's 
inability to understand the questions and possible 
exaggeration. If valid, the examiner noted, the scores 
suggested the Veteran is alienated from himself, has 
considerable manifest anxiety, very low ego strength, 
considerable depression, considerable sociopathy and 
psychopathy, and PTSD.  Combat Exposure Scale results 
reflected moderate to heavy exposure to combat, and the 
Mississippi Combat Stressor Scale found the veteran to fall 
within the PTSD group.  The examiner also found the veteran's 
responses on the Trauma Symptom Inventory invalid, as he 
scored well above the cutoff for atypical responses, 
indicating a very high dissociative score which the examiner 
could not otherwise elicit.  However, the examiner noted the 
Veteran endorsed symptoms of hearing someone talk to him who 
is not there and seeing people from the spirit world.

The examiner concluded that while the Veteran was exposed to 
traumatic events in Vietnam where his life was in danger, 
which elicited in him intense fear and feelings of 
helplessness which he re-experiences in recurrent distressing 
dreams, other symptoms did not fit the criteria for PTSD.  
For example, the veteran did not describe instrusive 
experiences during the day, and his hypervigilance does not 
appear to be related to Vietnam.  In contrast, the Veteran 
reported he socialized at the local tavern 2 to 3 times per 
week, and continued to hunt and fish with friends. As for 
working alone in the woods, the examiner observes the veteran 
had this job prior to entry to active service.  Moreover, the 
examiner opined, the Veteran probably underreported the 
amount of alcohol he drank, and the considerable paranoid 
activities he exhibited were more probably related to his 
isolative lifestyle than to his Vietnam experiences.  In 
summary, the examiner concluded:

The duration of [the Veteran's] problems dates back to 28 
years ago when he left Vietnam, and it is does not appear the 
nightmares-the primary presenting complaint-are clinically 
significantly distressing to the point they are creating 
impairment in social, occupational, or other important areas 
of functioning.  Impairment in these areas seems to be a 
lifestyle which was present prior to enlistment in the United 
States Marine Corps.

The examiner diagnosed alcohol abuse in AXIS I and paranoid 
personality disorder in AXIS II and assigned a GAF score of 
70.

In December 1997, the Veteran was admitted for assessment 
following voluntary admission for PTSD symptoms, and 
subsequently recommended for hospital treatment.  The 
assessment was conducted during a 7-day inpatient observation 
and testing period.  The discharge report notes the veteran 
reported and was observed to exhibits symptoms described as 
significant including nightmares and instrusive thoughts on a 
regular basis, intense psychological and physiological 
distress at exposure to internal or external cues reminding 
him of his trauma, diminished interest and participation in 
activities, detachment and estrangement from others, 
difficulty falling and staying asleep with result of only 3 
to 4 hours of sleep per night, irritability, angry outbursts, 
hypervigilance, and depression. He denied suicidal and 
homicidal ideation.  The physician noted that the Veteran 
expended a great deal of effort in his social and 
professional lifestyle to avoid thoughts, feelings, 
conversations, activities, places, and people that might 
remind him of his trauma.  He insisted on working alone, and 
his only significant relationship he had was with his spouse.  
The Veteran's condition at discharge was observed to be fair. 
He was chronically depressed, but oriented to time, place, 
and person, and coherent without psychosis or thoughts of 
harm to self or others.  He was diagnosed with PTSD, chronic, 
with secondary depression.  A GAF score of 55 was assigned.

Hospital records dated in January to February 1998 show that 
the Veteran presented with essentially the same symptoms as 
in December 1997.  The report notes that the veteran made 
some progress in verbalizing his military traumas and their 
effect on his present behavior during the hospitalization.  
He reported additional problems of detachment and 
estrangement from his wife, an overwhelming sadness since his 
time in Vietnam, a sense of death all around him, fatigue, 
lack of motivation, and isolation.  The physician noted that 
the veteran was quite skilled in isolative behaviors.  He 
reported he requests jobs away from co- workers at work, has 
few friends, and is not involved in the community.  He 
remains isolated at home, not speaking to his wife.  The 
physician observed that the veteran exhibited difficulty 
getting involved with others in the treatment program, but 
eventually formed an attachment with two other members. 
Sertraline was prescribed for depression, with some benefit. 
The Veteran's condition at discharge was noted to be fair.  
He remained depressed, but was coherent and oriented to time, 
place, and person and denied thoughts of harm to self or 
others.  He was discharged to outpatient therapy with a 
diagnosis of PTSD, chronic, combat related, with secondary 
depression.  A GAF of 50 was assigned.

Other VA treatment records received in April 1998, reflect 
that the Veteran was hospitalized in March 1997 for black out 
spells.  Test were preformed and the veteran was released 
with diagnoses of a history of two documented grand mal 
seizures in the past 15 years, and recurrent brief episodes 
of tinnitus and vagueness, lasting no more than 4 seconds 
with no postictal phenomena, possibly related to PTSD.  He 
was again treated for the same concerns in February 1998, at 
which time the physician recorded an impression of a possible 
seizure disorder, and recommended further testing with 
referral to the epilepsy center.

In an April 1998 rating decision, the RO assigned a 30 
percent evaluation for PTSD, effective December 27, 1996, 
which is the date the Veteran's claim for service connection 
was received.  The RO further assigned a 100 percent 
evaluation, effective January 5, 1998, under 38 C.F.R. § 
4.30, and resumed the 30 percent evaluation, effective March 
1, 1998.  The Veteran submitted a notice of disagreement as 
to the evaluation assigned.

As previously indicated, in April 2004, the Board increased 
the Veteran's rating for PTSD to 100 percent disabling as of 
May 24, 2000, and remanded the issue of entitlement to a 
higher initial evaluation for PTSD for the period prior to 
May 24, 2000 (presumably excluding the period from January 5, 
1998 to February 28, 1998, for which the Veteran is already 
assigned a temporary total rating of 100 percent disabling).  
Thus, the Veteran's PTSD is currently rated as 50 percent 
disabling for the period from December 27, 1996 to January 4, 
1998; 100 percent disabling for the period from January 5, 
1998 to February 28, 1998; 50 percent disabling for the 
period from March 1, 1998 to May 23, 2000; and 100 percent as 
of May 24, 2000.

In part five, subpart two, of the remanded portion of that 
decision, the Board sought a medical opinion, if the 
Veteran's claimed blackout and/or seizure disorder was not 
found to be the result of his active service or his service-
connected PTSD, "as to whether or not the effects of any 
separately found disability may be distinguished from the 
Veteran's service-connected PTSD and to what extent."

In a November 2006 VA examination for neurological disorder, 
the VA examiner opined that the Veteran's headaches may be 
related to his PTSD.  However, he did not posit any link 
between the Veteran's PTSD and his claimed disorder 
characterized by seizures and blackouts.  The examiner 
referred VA to the Veteran's PTSD examination for further 
comment regarding this possibility.

In a February 2009 addendum to a May 2008 VA examination, the 
VA examiner, who had utilized the Veteran's claims file at 
the time of the examination, found that "there are no 
posttraumatic stress disorder [PTSD] symptoms which might be 
interpreted as seizure manifestations except for perhaps 
dissociative phenomenon when the Veteran does not appear to 
be in contact with his surroundings.  This is an infrequent 
occurrence in only a few Veterans with PTSD and this Veteran 
has never been observed to have that type of manifestation."

Because there is no competent medical evidence establishing a 
link between the Veteran's seizures and blackouts, or any 
other separately found disability, and his PTSD during the 
appellate period, the Veteran is not entitled to a higher 
disability rating for PTSD as a result of his claimed seizure 
and blackout symptomatology, or any other separately found 
disability, for the period from December 27, 1996 to January 
4, 1998, or for the period from March 1, 1998 to May 23, 
2000.

Significantly, prior to May 24, 2000, the Veteran's symptoms 
more closely resembled the criteria for a 50 percent rating 
and do not warrant a rating in excess of the initial 50 
percent rating.  The VA records and the VA examination report 
prior to May 2004 revealed the Veteran's symptoms to be 
moderate in nature, as shown in symptoms described and the 
GAF scores recorded at the time.  His GAF scores ranged from 
a high of 70, and generally ranged between 50 and 55.  His 
symptoms prior to May 24, 2000 were shown to be fatigue, lack 
of motivation, anxiety, very low ego strength, considerable 
depression, considerable sociopathy and psychopathy and 
social isolation.  

The Board has considered the issue of whether the Veteran's 
PTSD, standing alone, presents an exceptional or unusual 
disability picture, as to render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2008); Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 94 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).  In the absence of 
such factors, the Board finds that the criteria for 
submission for assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) are not met.

The Board has examined the pertinent medical evidence and 
finds that overall, the Veteran's service-connected PTSD does 
not meet the applicable schedular criteria for a rating in 
excess of 50 percent disabling for the period from December 
27, 1996 to January 4, 1998, or for the period from March 1, 
1998 to May 23, 2000.  Fenderson, supra.  There is no benefit 
of the doubt that can be resolved in his favor as the 
preponderance of the evidence does not show symptoms that 
more nearly approximate the criteria for a higher rating.  
Accordingly, the claim for a higher initial rating for the 
period from December 27, 1996 to January 4, 1998, and for the 
period from March 1, 1998 to May 23, 2000, is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Service connection for a disorder characterized by seizures 
and blackouts is denied.

A disability rating in excess of 50 percent for PTSD for the 
period from December 27, 1996 to January 4, 1998, and for the 
period from March 1, 1998 to May 23, 2000, is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


